PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cesar Alonso Cardona Cano, et al.
Application No. 16/098,804
Filed: November 2, 2018
Attorney Docket No. 085164-610301
For: DEVICE FOR BINAURAL CAPTURE OF SOUND
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed July 26, 2022, in response to the decision mailed July 22, 2022, dismissing the original petition to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed February 25, 2021. The issue fee was timely paid on April 29, 2021. Accordingly, the application became abandoned on April 30 2021. A Notice of Abandonment was mailed May 6, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of substitute statements in lieu of the inventor’s oath or declaration1, (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. 

Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        


    
        
            
    

    
        1 Applicant is reminded of their responsibility to record proof of obligation to assign on or before issue fee payment per 1.46(b)(1).